Plaintiff in error was convicted of the crime of forgery and was sentenced to serve a term of six months imprisonment in the state penitentiary. An appeal was taken by filing in this court on May 23rd, 1910, a petition in error with case-made. A motion to dismiss the appeal herein for the reason that a parole has been granted and that the conditions thereof were accepted and consented to by plaintiff in error has been filed. When a parole is granted and accepted and this fact is brought to the attention of this court pending the appeal the appeal will be dismissed.Gilmore v. State, 3 Okla. Crim. 639, 108 P. 416. The motion to dismiss is sustained and said appeal is hereby dismissed and the cause remanded to the district court of Pittsburg county.